Citation Nr: 1025785	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-39 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky 


THE ISSUE

Entitlement to service connection for coronary artery disease, 
status post coronary artery bypass graft and myocardial 
infarction and hypertension, to include as secondary to service-
connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969, which 
included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 and December 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The current agency of original 
jurisdiction (AOJ) is the Louisville RO. 

The record reflects that the Veteran wrote in a June 2005 written 
statement that he was requesting reconsideration of all issues 
contained in the December 2004 rating, and was submitting 
additional supporting documentation for review in connection with 
his claim.  The Board notes that the RO apparently construed this 
statement as a request to reopen the previously denied claims, to 
include the claims involving service connection for coronary 
artery disease and hypertension.  See notice letter from the 
Louisville RO dated July 21, 2005.   

Under 38 C.F.R. § 20.201, a Notice of Disagreement (NOD) is 
defined as a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
(AOJ) and a desire to contest the result.  While special wording 
is not required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review.  Id.  Because the Veteran clearly expressed 
dissatisfaction with the December 2004 rating decision and 
requested further review, his June 2005 statement can be 
reasonably construed as an NOD.  (It is also noted that the June 
2005 statement was stamped as a Notice of Disagreement, but later 
the stamp was crossed out and initialed by B.M.) 

Moreover, even if the June 2005 statement had been properly 
considered a claim to reopen a previously disallowed claim as the 
RO had determined, the RO found that new and material evidence 
sufficient to reopen the Veteran's claim had been received within 
one year of the December 2004 rating decision.  Thus, the appeal 
period for the December 2004 decision had not expired when new 
and material evidence was received.  Under 38 C.F.R. § 3.156(b), 
new and material evidence received prior to the expiration of the 
appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning of 
the appeal period.  For the foregoing reasons, the Board finds 
that the Veteran's claim is properly considered as an original 
claim rather than a request to reopen a previously denied claim, 
as reflected on the first page of the present decision.  

In August 2009, the Veteran presented hearing testimony before 
the undersigned Veterans Law Judge regarding the issue on appeal 
at a the Travel Board hearing at the Louisville RO.  The 
transcript is associated with the claims folder.  

The Board obtained a medical opinion from the Veterans Health 
Administration (VHA) in November 2009 from a cardiologist, Dr. 
S.P.S.  In March 2010 the Veteran and his representative were 
provided copies of the medical opinion and allowed 60 days in 
which to submit additional evidence or argument in support of his 
claim.  See 38 C.F.R. § 20.903.  The record shows that no 
additional evidence was submitted, but additional argument was 
subsequently received in May 2010.  See May 2010 Informal Hearing 
Presentation.    


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that 
the Veteran's coronary artery disease, status post coronary 
artery bypass graft, and myocardial infarction and hypertension 
are proximately due to or the result of a service-connected 
disability, on either a causation or aggravation basis.

2.  The evidence of record preponderates against a finding that 
the Veteran's coronary artery disease, status post coronary 
artery bypass graft, and myocardial infarction and hypertension 
are otherwise etiologically related to active military service or 
were manifested to a compensable degree within one year of 
discharge.  


CONCLUSION OF LAW

Coronary artery disease, status post coronary artery bypass 
graft, and myocardial infarction and hypertension were not due 
to, the result of, or aggravated by a service-connected 
disability, were not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and, as discussed herein, none has been shown.

The Board initially notes that the Veteran was not provided with 
adequate VCAA notice prior to the initial denial of his claim for 
coronary artery disease in December 2004.  Indeed, the June 2004 
notice letter sent to the Veteran did not address the issue of 
service connection for his claimed cardiovascular disorder.  
However, the record reflects that the notice defect has been 
remedied, because adequate notice was provided to the Veteran in 
July 2008 and the claim was subsequently readjudicated, as will 
be explained in greater detail below. 

In correspondence dated in July 2008, the Veteran was advised of 
what the evidence must show to establish entitlement to service-
connected compensation benefits to include as secondary to a 
service-connected disability.  The RO also explained what 
information and evidence that he was to provide and what 
information and evidence that VA would provide or make reasonable 
attempts to obtain on his behalf in support of his claim.  The RO 
further explained how VA determined the disability rating and the 
effective date once service-connection has been established.  
Notably, subsequent VCAA notice letters were sent in March 2009, 
which provided further notice of the aforementioned elements.    

Although the Board recognizes that the Veteran has been 
inappropriately advised at various times during the course of 
this appeal that he needed to submit new and material evidence to 
reopen his claim, such notice error did not harm the Veteran 
because his claim is being adjudicated as an original claim, for 
reasons explained above.  The Board further notes that any defect 
with respect to the timing of notice was cured by issuance of 
adequate notice followed by readjudication of the claim in 
October 2008, April 2009, and June 2009.
 
The record further reflects that the Veteran has been provided 
with a copy of the December 2004 and December 2005 rating 
decisions, the October 2007 SOC, and the multiple SSOCs issued 
from October 2008 to June 2009, which cumulatively included a 
full discussion of the facts of the claim adjudicated herein, 
pertinent laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach the 
decision.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. 

To fulfill VA's statutory duty to assist, the RO afforded the 
Veteran with medical examinations in November 2004, October 2005, 
and February 2009 in connection with the claim.  The VA examiners 
included diagnoses of the Veteran's current cardiovascular 
disorder and medical opinions addressing the relative probability 
that the Veteran's claimed disorder was caused or aggravated by 
service-connected diabetes mellitus.  A VHA medical opinion based 
on review of the claims folder was also obtained in November 
2009.  

While the October 2005 VA examiner (S.G., N.P.) noted that she 
did not have the claims folder available for review in 
conjunction with the examination, she did confirm review of 
medical records, and the history of the Veteran's claimed 
disorder as reported by S.G. is essentially consistent with the 
documentation included in the claims folder.  Furthermore, the 
November 2004 and February 2009 examiner (Dr. G.B.) confirmed 
review of the claims folder in those examination reports.  

Although no VA examiner or reviewer has provided an opinion as to 
the relative probability that the Veteran's claimed disability is 
directly related to his period of active military service or was 
manifested during the year after separation, the Board notes that 
such opinion is not needed.  The Veteran does not contend, and 
the evidence does not otherwise show, that the claimed disability 
is related to service or was manifested to a compensable degree 
in the first post-service year, as will be explained in greater 
detail below.  Indeed, the evidence clearly shows that the 
claimed disorder did not manifest until many years after 
discharge.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) 
(claims which have no support in the record need not be 
considered by the Board, because the Board is not obligated to 
consider "all possible" substantive theories of recovery.  
Where a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory).   

The Board further notes that the Veteran through his 
representative suggested at the Travel Board hearing that he was 
examined by the same medical provider on multiple occasions and 
the examiner was biased against him, rendering the examinations 
inadequate.  The representative requested that the Veteran be 
afforded with another examination.  The record confirms that the 
Veteran was examined by Dr. G.D. in November 2004 and, again, in 
February 2009; however, he was examined by another medical 
provider (S.G.) in October 2005.  Moreover, there is no 
indication of bias against the Veteran by either examiner.  Each 
reported the objective findings shown during the examination, and 
cited the objective medical evidence in explaining the bases of 
their medical opinions.  

For the foregoing reasons, the Board concludes that the above 
examination reports and opinions are adequate for the purposes of 
this adjudication and no further examination of the Veteran is 
needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding 
that once VA undertakes the effort to provide an examination, it 
must provide an adequate one.).  

In addition, the Board notes that post-service treatment records, 
both VA and private, adequately identified as relevant to the 
claim adjudicated herein have been obtained, to the extent 
possible, and are associated with the claims folder.  Indeed, VA 
treatment records from February 2004 to April 2009 and private 
treatment records from July 2000 to August 2008 are of record.  
The Veteran has also submitted several medical opinions in 
support of his claim, as well as internet articles pertaining to 
heart disease/heart attack and pre-diabetes.  Furthermore, the 
Veteran's service treatment records (STRs) are of record and were 
reviewed in connection with the claim.  Moreover, the Veteran was 
afforded a Travel Board hearing in August 2009 and the transcript 
is of record, as noted above.  

It is further observed that the Veteran's representative 
requested that the Board set aside the issue on appeal until a 
proposed regulation published by VA on March 25, 2010, which 
would establish presumptive service connection for ischemic heart 
disease under the Agent Orange Act of 1991, is finalized.  See 
May 2010 Informal Hearing Presentation.  The Board, however, is 
not involved in the proposal or promulgation of such a 
regulation, and we lack legal authority to grant a stay on the 
basis requested by the representative.  Therefore, the Board must 
proceed to adjudicate the case at hand. 

In this regard, it is noted that, under 38 C.F.R. § 3.114, where 
compensation is awarded pursuant to a liberalizing law, or a 
liberalizing VA regulation, the effective date of such award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the act or administrative 
issue.  (Emphasis added.)  Moreover,  if a claim is reviewed 
within one year after the effective date of such a liberalizing 
change, benefits may be authorized from the date of the change.  
Id.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  


II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although we have an obligation to provide reasons or 
bases supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (Board must review the entire record, but does not 
have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, in 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In the present case, the Veteran essentially contends that he had 
undiagnosed diabetes or otherwise had pre-diabetes abnormalities 
which caused him to suffer a myocardial infarction in July 2000, 
and to manifest heart disease and hypertension at that time.  In 
the alternative, the Veteran asserts that his current 
cardiovascular disorder, even if it was not caused by his 
service-connected diabetes, has been aggravated by the diabetes.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

The evidentiary record clearly establishes a current diagnosis of 
coronary artery disease and hypertension.  For example, the 
Veteran's November 2004 VA medical examination report includes 
diagnoses of hypertension and heart disease.  Similarly, the 
October 2005 VA medical examination includes diagnoses of 
cardiovascular disease and hypertension.  Also, most recently, 
the February 2009 VA medical examiner noted a diagnosis of 
coronary artery disease treated surgically in 2000.  Furthermore, 
the Veteran's earlier VA and private treatment records included 
in the record show that he was first clinically diagnosed with an 
acute posterior myocardial infarction, coronary artery disease, 
and hypertension in July 2000.  Thus, for the purpose of the 
present decision, the current existence of a cardiovascular 
disorder, to include the diagnoses of coronary artery disease, 
hypertension, and myocardial infarction, is established.  

Nevertheless, the Board does not find that the evidentiary record 
supports a finding that the Veteran's current cardiovascular 
disorder was caused or aggravated by his service-connected 
diabetes mellitus type II, for reasons explained below.  

The Veteran's VA and private treatment records from July 2000 to 
April 2009 are of record, and document the medical history 
pertaining to his development and treatment for diabetes and his 
claimed cardiovascular disorder.  As previously stated, treatment 
records show that he was first clinically diagnosed with an acute 
posterior myocardial infarction, coronary artery disease, and 
hypertension in July 2000.  Diabetes mellitus type II was first 
clinically diagnosed in March 2004.    

The Board notes that there is conflicting competent medical 
opinion evidence of record regarding the medical question of 
whether the Veteran's current cardiovascular disorder was caused 
or aggravated by his service-connected diabetes.  

In support of the claim, the Veteran's private treating 
cardiologist, Dr. A.M., wrote in a statement dated in October 
2004 that the Veteran had coronary artery disease and had 
undergone bypass surgery, and that his diabetes mellitus may have 
contributed to his coronary disease.  Dr. A.M. later wrote in a 
similar statement received in June 2005 that the Veteran had 
coronary artery disease and had undergone bypass surgery, and 
that the presence of diabetes may have contributed to his 
coronary disease.  

Also, another private physician, Dr. K.G., wrote in a February 
2008 letter that he had treated the Veteran for various physical 
conditions to include his arteriosclerotic vessel disease (ASVD) 
status post coronary artery bypass graft (CABG) and myocardial 
infarction, and that it is his medical opinion that the Veteran's 
diabetes was a contributing factor to his developing heart 
disease and requiring heart surgery.  He explained that people 
who have diabetes are more likely than non-diabetics to have the 
disorder known as dyslipidemia, or fat substance in the blood, 
and that the Veteran did suffer from hyperlipidemia, which is a 
contributing factor to heart disease.  Dr. K.G. also commented 
that people with diabetes are two to four times more likely to 
develop cardiovascular and heart disease than the general 
population.  He further added that heart disease occurs at an 
earlier age for persons with diabetes.    

In addition, the Veteran's VA treating physician, Dr. J.A., wrote 
in an April 2008 letter that he had reviewed the Veteran's 
records and found that the Veteran had manifested high blood 
glucose as early as July 2000, and was eventually diagnosed with 
diabetes mellitus.  He further noted that it is his opinion that 
it is possible that the Veteran's diabetes was a significant risk 
factor for his heart disease.  

Most recently, Dr. K.G. wrote in a June 2009 statement that the 
Veteran had been under his care since 1998, and had been seen 
only once prior to his myocardial infarction in July 2000.  Dr. 
K.G. noted that the Veteran had a history of elevated cholesterol 
at that time and, in December 2000, his laboratory work showed an 
elevated fasting glucose of 155.  Dr. K.G. also wrote that the 
Veteran had undergone no prior laboratory work before his 
myocardial infarction, and his sugar was elevated during his stay 
for the myocardial infarction.  Dr. K.G. then concluded that, due 
to the lack of reports and these elevations, it was his medical 
opinion that the Veteran was at least pre-diabetic if not 
diabetic prior to his myocardial infarction and surgery, and that 
the condition did contribute to his cardiac problem.  He added 
that the Veteran had been under much closer observation and on 
medication which had kept his diabetes, hypertension, and 
hyperlipidemia from getting worse.  Dr. K.G. further commented 
that recent studies have shown that pre-diabetes causes as much 
arterial disease as diabetes in the full-blown state, and he felt 
that this was the case with the Veteran.  

On the other hand, the November 2004 VA medical examiner, Dr. 
G.D., concluded that there was no current cardiac complication of 
diabetes at that time after review of the claims folder, as well 
as examination and interview of the Veteran.  In the diabetes 
mellitus examination report, he wrote that the Veteran was 
diagnosed with diabetes at the age of 58 in February 2004, and 
had told the doctor that he had been having routine lab tests 
done every six months which had been normal prior to his 
diagnosis, which clearly showed that he did not have a long 
latent period of undiagnosed diabetes.  Dr. G.D. explained that 
the Veteran's hypertension was of the essential type, and had not 
been worsened by diabetes mellitus at that time.  Dr. G.D. also 
noted that the Veteran's heart disease, which is likely due to 
his history of smoking, had not been worsened currently due to 
his diabetes mellitus, based upon the fact that his most recent 
stress test still showed a normal ejection fraction.  In the 
November 2004 hypertension examination report, Dr. G.D. further 
wrote that it was too early in the natural history of diabetes, 
as it had been only months since its diagnosis, for diabetes 
under good control to cause any complications.  

In the October 2005 diabetes mellitus examination report, another 
VA medical examiner, S.G., N.P., concluded that the Veteran's 
hypertension is not a complication of diabetes.  She noted that 
the Veteran's hypertension was diagnosed in 2000 and diabetes was 
diagnosed in 2004, without evidence of a prolonged latency period 
without treatment.  She further concluded that the condition was 
not worsened or increased by diabetes.  S.G. also found that the 
Veteran's five-vessel CABG for cardiovascular disease was not a 
complication of diabetes.  She similarly explained that the 
Veteran was not diagnosed as being a diabetic for four or more 
years, and was under good medical care.  She added that there was 
no evidence of a latency period with undiagnosed diabetes 
mellitus at the time he developed cardiovascular disease.  That 
examination report was co-signed by Dr. J.P.  

In February 2009, Dr. G.D. examined the Veteran again and re-
reviewed the claims folder, to include the April 2008 letter from 
Dr. J.A. and the February 2008 letter from Dr. K.G.  In the 
February 2009 heart examination report, Dr. G.D. commented that 
Dr. J.A. had indicated that he had evaluated the Veteran's 
records and found evidence of elevated glucose levels prior to 
his heart attack in 2000; however, Dr. G.D. could find no records 
of any kind prior to 2000.  He added that the Veteran's glucose 
at the time of his heart attack was 121 and, even under acute 
stress, his blood glucose was not elevated enough to meet the 
criteria for a diagnosis of diabetes.  Dr. G.D. also noted that 
no records showing elevated blood glucose levels prior to the 
Veteran's heart attack existed, and the records of the hospital 
stay for his cardiac evaluation and bypass surgery did not 
indicate any diagnosis of diabetes.  Dr. G.D. further commented 
that the Veteran's risk factors were elevated cholesterol, 
hypertension, and a long smoking history.  Dr. G.D. also 
considered Dr. K.G.'s February 2008 statement that the Veteran's 
diabetes was a cause for his developing coronary artery disease, 
but noted that Dr. K.G. had not adequately explained how the 
coronary disease could have been affected by the diabetes.  Dr. 
G.D. said it is obvious that Dr. K.G. did not have a grasp on the 
chronology in which events from 2000 to 2004 had occurred, 
because he did not make a statement as to the order of events in 
his letter.  Dr. G.D. further wrote that he did not disagree that 
diabetes is a risk factor for coronary artery disease; he 
stressed, however, that it has to be present in order to be a 
risk factor.  

Dr. G.D. also said he could not note any aggravation of the 
Veteran's coronary artery disease by his diabetes since the 
diagnosis of diabetes.  Dr. G.D. explained that the records 
showing three stress tests since the diagnosis of diabetes did 
not show any progression of the Veteran's coronary artery disease 
after his diagnosis, there was no ischemia shown on his tests and 
his ejection fraction remained normal, his blood glucose levels 
remained under good to excellent control since his diagnosis of 
diabetes, and there had been no further coronary events of any 
kind.  He further added that there had been no study to date to 
show any aggravation of his pre-existing CAD by his diabetes 
since its diagnosis.  Dr. G.D. further commented that the 
diabetes diagnosis was made four years after his treatment for 
his myocardial infarction, and consequently it is his opinion 
that there was no causal relationship between the diabetes 
diagnosed in 2004 and his coronary disease diagnosed and treated 
with CABG in 2000.  Dr. G.D. ultimately concluded that there is 
no relationship he could find in the records between the 
Veteran's coronary disease and his service-connected diabetes 
type II.   

As noted above, the Board requested a VHA medical expert opinion 
from a cardiologist in connection with this claim, because the 
evidentiary record contained the above contradictory medical 
opinion evidence.  

In his November 2009 opinion, the cardiologist confirmed review 
of the claims folder as well as the electronic medical record, 
and concluded that it is unlikely that the Veteran's current 
cardiovascular disability was either caused or aggravated by his 
service-connected diabetes, for reasons explained below.  

The cardiologist explained that the Veteran's cardiovascular 
disorder became manifest in July 2000 (although he mistakenly 
wrote 2009) when he first developed chest pain which led to 
hospitalization two days later for myocardial infarction.  The 
cardiologist noted that the Veteran was found to have severe 
three-vessel coronary artery disease at that time, which 
indicated that the underlying pathologic process began much 
earlier, and underwent coronary artery grafting.  The 
cardiologist additionally commented that the Veteran's blood 
sugar was not elevated at that time without even evidence of 
"stress hyperglycemia" that could indicate a pre-diabetic 
state.  He also determined that, in his opinion, the underlying 
atherosclerosis leading to coronary artery disease was due to 
smoking and hypertension, and not due to diabetes.  

The cardiologist also referred to the Veteran's March 2004 
diagnosis of diabetes, noting that he has done well since his 
coronary artery disease bypass surgery and has not had physical 
limitations related to the coronary artery disease documented in 
the record.  The cardiologist then concluded that diabetes 
mellitus had not aggravated the Veteran's coronary artery 
disease.     

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is mindful that it cannot make its 
own independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

The Board has carefully weighed the medical opinion evidence 
above.  In evaluating the ultimate merits of this claim, the 
Board ascribes more probative weight to the opinion rendered by 
the reviewing cardiologist in the November 2009 VHA opinion than 
the other opinions of record, for the following reasons.  

First, the opinion rendered by the reviewing cardiologist is 
based on a thorough review of the claims file, to include earlier 
medical opinions, and the cardiologist noted the specific 
symptoms which the Veteran did not present in determining that 
his cardiovascular disorder was not caused or aggravated by 
diabetes mellitus.  

Second, the reviewing cardiologist also has specialized medical 
expertise in matters involving the diagnosis and etiology of 
cardiovascular disorders.  

Third, in particular regard to the opinions provided by the 
Veteran's treating cardiologist and VA physician, Drs. A.M. and 
Dr. J.A., respectively, it is noted that both physicians provided 
speculative opinions that are afforded no probative value.  As 
noted above, Dr. A.M. specifically wrote that the Veteran's 
diabetes "may have" contributed to his coronary disease.  Also, 
Dr. J.A. noted that it was "possible" that diabetes had been a 
significant risk factor for the Veteran's heart disease.  

Medical opinions that are speculative, general, or inconclusive 
in nature do not provide a sufficient basis upon which to support 
a claim.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal relationship); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder "may 
or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder or 
any such relationship); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (explaining that a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.)

In consideration of the foregoing, the Board affords the VHA 
opinion greater probative value than the other medical opinions 
of record, particularly those in support of the Veteran's claim.  
See Owens v. Brown, supra (Board may favor one medical opinion 
over another with adequate basis for doing so).

Thus, for the foregoing reasons, the Board finds that a 
preponderance of the evidence weighs against a finding that the 
Veteran's claimed cardiovascular disorder was caused or 
aggravated by service-connected diabetes mellitus type II.  Thus, 
service connection is not warranted on a secondary basis.    

Although the Veteran has alternatively asserted that his claimed 
cardiovascular disorder is secondary to a service-related 
prostate nodule, service connection has not been awarded for a 
prostate nodule.  Thus, service connection for the Veteran's 
claimed cardiovascular disorder may not be established as 
secondary to that disorder.  The Veteran does not assert, nor 
does the evidence show, that any other service-connected 
disability has caused or aggravated his claimed cardiovascular 
disorder.   

Moreover, the Veteran does not allege, and the evidence of record 
does not show, that his claimed cardiovascular disorder is 
otherwise related to his period of active service or that a 
cardiovascular disorder was manifested to a compensable degree 
within one year after his separation from service (from June 1969 
to June 1970), as will be explained below.  

In giving the fullest possible consideration to this claim on 
appeal, we note that direct service connection may be granted for 
disability or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as cardiovascular disease, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The record in this case reflects that the Veteran had active 
service from June 1967 to June 1969, which included a tour of 
duty in the Republic of Vietnam.  The STRs are devoid of any 
complaints or findings referable to a cardiovascular disorder and 
the first clinical evidence of the presence of a cardiovascular 
disorder is not shown until many years after discharge from 
service, as explained above.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  It is notable that the Veteran has not 
contended otherwise.  Consequently, service connection for the 
Veteran's claimed cardiovascular disorder is not warranted on 
either a direct basis or on a presumptive basis as a chronic 
disease.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Therefore, based upon the reasons and bases set forth above, the 
Board finds the preponderance of the evidence weighs against a 
finding that the Veteran's cardiovascular disability is related 
to service-connected diabetes mellitus or any other service-
connected disability, or is otherwise related to his period of 
active service, or manifested in the year following service.  
Consequently, the benefit-of-the-doubt doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.  The appeal must therefore be 
denied.


ORDER

Entitlement to service connection for coronary artery disease, 
status post coronary artery bypass graft and myocardial 
infarction and hypertension, to include as secondary to service-
connected diabetes mellitus type II, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


